Citation Nr: 0935515	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08 26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby F. Arnold 


INTRODUCTION

The Veteran had active service from June 1967 to April 1969.  
He served in Vietnam from April 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 2009, the Veteran, accompanied by his 
representative, appeared for a Board hearing held before the 
undersigned Veterans Law Judge in Salt Lake City, Utah. A 
transcript of that hearing has been associated with the 
claims file.

The re-opened claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 


FINDINGS OF FACT

1.  In February 1999, the Board denied entitlement to service 
connection for PTSD.  The Veteran did not appeal the Board 
decision.

2.  Evidence received since the February 1999 Board decision 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 Board decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the February 1999 Board decision 
is new and material with respect to the issue of service 
connection for PTSD and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007). The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108. See 
Quartuccio, 16 Vet. App. 183.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO 
sent the Veteran a letter in November 2006, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection. In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. Additional medical 
records, lay statements, and hearing testimony were 
subsequently added to the claims file.  Kent v. Nicholson, 20 
Vet. App. 1 (2006) (Holding that when a claimant seeks to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements require to establish service connection that were 
found insufficient in the previous denial.).   

The Veteran also was informed in the November 2006 letter 
that an appropriate disability rating and effective date 
would be assigned if his claim was granted. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


New and Material Evidence

The Veteran seeks to reopen his claim of service connection 
for PTSD, last denied in February 1999.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that new and material evidence has been 
submitted and the claim will be reopened.  

In general, unappealed rating decisions are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot 
be reopened unless new and material evidence is presented. 
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim." See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unsubstantiated 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a) (2008).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In February 1999, the evidence of record included 
documentation of the Veteran's military assignments and a 
historical summary of the activity of the Veteran's battalion 
during his period of Vietnam service.  The RO requested a VA 
examination on behalf of the Veteran, but he failed to appear 
on multiple occasions.  The Veteran stated that he did not 
receive notice of the examinations and his claim was 
readjudicated by the Board in February 1999.  The Board 
continued the denial of the Veteran's claim on the ground 
that he did not have a post-service diagnosis of PTSD. 

The evidence on file at the time of the February 1999 Board 
decision consisted of the Veteran's service personnel records 
(verifying and detailing his service with the 2nd Battalion, 
40th Artillery, 199th Light Infantry Brigade), service 
treatment records, and copies of annual historical summaries 
from the Veteran's battalion for the years of 1968 and 1969, 
the Operational Report from the 199th Brigade for the period 
ending in April 1969, and extracts from Air Base Defense in 
the Republic of Vietnam.  
The record also contained the Veteran's report of nightmares 
and flashbacks as well as his written and testimony regarding 
descriptions of stressor incidents including being shot while 
hauling ammunition, seeing dead bodies (to include those of 
children), and being subject to mortar and rocket attacks. 

A May 1993 VA examination, finding that the Veteran had 
traits of PTSD but did not meet the full criteria for a 
diagnosis, also was associated with the file.  Private 
medical records were associated with the file and included: 
an October 1977 psychiatric evaluation advising against 
psychiatric treatment; a May 1995 memorandum from a social 
worker stating that the Veteran "show[ed] the symptoms of 
PTSD, chronic, late onset," as described in DSM- IV.

Subsequent to the Board's 1999 decision, additional evidence 
supporting the Veteran's claim of entitlement to service 
connection for PTSD has been associated with the claims file.  
This new evidence includes private treatment records, VAMC 
treatment records, additional written statements by the 
Veteran, transcript from an April 2009 hearing before the 
Board, and a copy of an award for meritorious army service 
during the Vietnam War.

In order for the Veteran's claim to be reopened, there must 
be new and material evidence as to any aspect of the 
Veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim. See Evans v. 
Brown, 9 Vet. App. 273 (1996). Consequently, there would need 
to be evidence that the Veteran currently has a diagnosis of 
PTSD and additional detail of the in service stressor events.

The Veteran's treatment records, dated from September 2002 
through March 2004, have been associated with his file and 
reflect that he was assessed in February 2004 as having PTSD.  
Private treatment records show that the Veteran was diagnosed 
with PTSD in November 2006.  In addition to this evidence of 
a current diagnosis, the Veteran submitted a copy of a 
meritorious service award and additional statements, in the 
form of letters dated in February and June of 2007 and March 
of 2008, about in-service stressor events.   

The Veteran's February 2007 letter provided specific dates 
for previously described stressors.  He noted that he, with 
and in support of his infantry unit, fired on the enemy 
between July 2 and July 4, 1968.  This February 2007 letter 
and a written lay statement dated June 2007 reflected that 
the Veteran's unit was fired upon (a rocket round) while 
inside the army base at Long Binh on February 22/23, 1969.  

In his June 2007 statement, the Veteran also provided the 
name of a soldier, SPC David Hernandez, who was present with 
him during the February 1969 incident, and the name Sergeant 
Lee Besser.  An letter written by the Veteran, but not dated, 
appeared in his claims file in between his June and February 
2007 statements, also referenced the same names, and 
explained that Sergeant Besser was the non-commissioned 
officer in charge of an ammunition detail.  Additionally, at 
an April 2009 hearing before the Board, the Veteran provided 
the name of Dave Peck, identified him as his sister's 
husband's cousin, and stated that he served at the same time 
and place as the Veteran and was wounded in either August or 
September of 1968.

The private physician's statement, VA assessment and 
diagnosis, and lay statements are new and material. They are 
new, because the Veteran had not previously provided either 
medical diagnoses of PTSD or stressor information including 
the names of specific individuals and additional event dates, 
and they raise a reasonable possibility of substantiating the 
claim. Therefore, new and material evidence has been 
submitted and the claim for service connection for PTSD is 
reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.





REMAND

The Board presently remands the reopened claim for the 
conduct of further efforts towards substantiation of the 
claim; determination of whether the Veteran served in combat; 
and a VA mental disorders examination. 

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

As to stressors, the Veteran referenced having fired on, and 
been fired upon by, enemy forces.  With regard to in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). If it is 
determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary. 38 C.F.R. § 3.304(f).

However, where a determination is made that the Veteran did 
not "engage in combat with the enemy," the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994). Once independent verification of the stressor 
event has been submitted, the Veteran's personal exposure to 
the event may be implied by the evidence of record. A Veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event. See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The RO noted in a March 1998 supplemental statement of the 
case (SSOC) that the evidence of record indicated the Veteran 
may have been involved in a combat situation during his 
period of service in Vietnam.  Specifically, the Veteran's 
service records reflected that he was assigned to Battery B 
of the 2nd Battalion, 40th Artillery.  

Historical information showed that this unit both provided 
fire support from July 2-4, 1968 for the First Infantry 
Division while it was in contact with the enemy, and was 
attacked by enemy forces on February 22-23, 1969.  Statements 
provided by the Veteran after the Board's 1999 decision  
reference these two events in more detail (including the 
names and dates referenced in the New and Material Evidence 
section, above) than his earlier statements.  The Veteran 
also has provided a copy of a meritorious service award that 
commended him for his role in operations against armed 
hostile forces in Vietnam.

Upon remand, the RO/AMC will readjudicate the issue of 
whether the Veteran served in combat and is therefore 
entitled to the presumptions afforded in 38 U.S.C.A §  
1154(b) or whether there is otherwise sufficient 
corroborating information to support a finding that he served 
in combat.  See 38 U.S.C.A §  1154(b); VAOPGCPREC 12-99; 
Sizemore v. Principi, 18 Vet. App. 264 (2004).  

As to the question of a diagnosis, the Veteran received an 
initial VA examination, evaluating him for PTSD, in May of 
1993.  At that time he was assessed as showing traits of PTSD 
but was not diagnosed.  Subsequently, in May 1995, a social 
worker who saw the Veteran as part of a court referred 
evaluation assessed him as having symptoms of late onset 
PTSD.  In January of 2003, the Veteran received a PTSD 
screening at a VAMC and was treated for anxiety, paranoia, 
nightmares, and flashbacks to his military experiences in 
Vietnam.  The examiner noted that the Veteran's mentioned 
stressors including viewing dead bodies while delivering 
ammunition to positions outside of his army base, being 
subject to small arms fire, and being near mortar explosions.  
A February 2004 VA treatment note reflected an Axis I 
diagnosis of PTSD, but none of the entries indicate any 
concurrent review of the Veteran's file.  Additionally, 
records from the Veteran's private physician, Dr. H. 
Stoneburner indicated a 2006 diagnosis of PTSD and subsequent 
treatment.

Because the question of a diagnosis of PTSD is at issue, a 
clarifying examination will be afforded the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.

2.  Because the claim is now reopened, 
contemporaneously with its effort as in 
paragraph 1, above, the RO/AMC will 
afford the Veteran an additional 
opportunity to submit any information 
that is not evidenced by the current 
record, as to claimed stressors. Upon the 
Veteran's response or the passage of a 
reasonable amount of time, the RO/AMC 
will request that the U.S. Army & Joint 
Services Records Research Center (JSRRC), 
using the additional information provided 
by the Veteran, further research the 
Veteran's report of claimed participation 
in combat through his unit, including but 
not limited to the time frames of July 2-
4, 1968 and February 22-23, 1969.

*	The RO/AMC's attention is 
called to the holding in 
Sizemore v. Principi, 18 Vet. 
App. 269 (2004)(In claim of 
service connection for PTSD 
based on apparent non-combat 
stressor, while the veteran's 
account alone is not sufficient 
proof of the claimed stressor, 
the law does not require 
corroboration of every detail, 
including veteran's personal 
participation.  Veteran with 
artillery service contended 
that he "engaged in combat" 
because he was part of gun crew 
providing long-range cannon 
fire into enemy positions; 
Court holding that Board 
disregarded VA General 
Counsel's opinion 12-99, which 
directed that application of 
presumption requires that "the 
veteran have taken part in a 
fight or encounter with a 
military foe or hostile unit or 
instrumentality").  

3.  If the Veteran is found to have 
served in combat, either through the 
presumptive provisions of 38 U.S.C.A § 
1154(b) or the caselaw cited above, or 
his claimed stressors are substantiated, 
the RO/AMC will afford the Veteran a 
mental disorders examination, to 
determine whether he meets the criteria 
for a diagnosis of PTSD, and if so, 
whether the disorder is the result of an 
in-service stressor.  The following 
considerations will govern the 
examination:  

a.  The Veteran's claims files, 
to include a complete copy of 
this remand, must be provided 
to the physician designated to 
examine the Veteran, and the 
examination report or an 
addendum, should reflect 
consideration of the file.  

b.  The examiner must respond 
to the inquiry as to whether 
the Veteran has PTSD as a 
result of combat service (if 
found by the RO/AMC), and if 
so, specify the stressor or 
stressors underlying such 
diagnosis in accordance with 
applicable diagnostic criteria.  
If the examiner cannot respond 
to this inquiry without resort 
to speculation, he or she 
should so state.  

4.  Following such development, the 
RO/AMC will review and readjudicate the 
claim. If any such action does not 
resolve the claim in the Veteran's favor, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


